583 So. 2d 423 (1991)
Richard DANIELS, Appellant,
v.
STATE of Florida, Appellee.
No. 90-02534.
District Court of Appeal of Florida, Second District.
August 2, 1991.
James Marion Moorman, Public Defender, and Deborah K. Brueckheimer, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Ron Napolitano, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Mr. Daniels appeals his judgment and sentence for grand theft of a motor vehicle. We affirm his conviction and the imposition of costs, but reverse a portion of the conditions of his probation. The conditions relating to intoxicants and drugs are not reasonably related to the offense. Rodriguez v. State, 378 So. 2d 7 (Fla. 2d DCA 1979). Cf. Williams v. State, 556 So. 2d 480 (Fla. 2d DCA 1990) (conditions relating to this type of conduct are proper in a drug-related case). The record does not indicate that Mr. Daniels had a problem with substance abuse. Therefore, condition 6, prohibiting Mr. Daniels from using intoxicants to excess or visiting places serving intoxicants, drugs, or other substances, should be stricken in total. Condition 10, prohibiting Mr. Daniels from visiting restaurants or bars where alcohol is served should, likewise, be stricken in total. Condition 15, which also addresses the same activity as condition 6, should be stricken except for that portion prohibiting Mr. Daniels from using or possessing illegal narcotics, marijuana, or drugs.
Affirmed in part, and reversed and remanded in part for proceedings consistent herewith.
DANAHY, A.C.J., and LEHAN and ALTENBERND, JJ., concur.